Citation Nr: 1550817	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a cervical spine disorder, including spondylosis with disc herniation at C5-6 and C6-7 as secondary to a low back disability (lumbar disc herniation at L5-S1 with free fragment).


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. Reddington, Counsel



INTRODUCTION

The Veteran served on active duty from September 1993 to September 1997.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, in support of this claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript from that hearing is of record.

The Board has since - in October 2013, July 2014, and February 2015 - remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration, including for a medical nexus opinion that was needed to assist in deciding this claim.


FINDING OF FACT

The Veteran did not have a cervical spine disorder during his service or for many years after it concluded, and the most probative (i.e., most competent and credible) evidence indicates his cervical spine disorder is not related or attributable to his service, including caused or exacerbated by a service-connected disability, and in particular his low back disability.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated by his service, may not be presumed to have been, and is not proximately due to, the result of, or aggravated by a service-connected disability - namely, his low back disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in February, July, and October 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection for a cervical spine disorder, including apprising him of the information and evidence he was responsible for providing and of the information and evidence VA would attempt to obtain for him, on his behalf, as well as how VA assigns a "downstream" disability rating and effective date.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  He has had ample opportunity to respond/supplement the record and has not alleged those notices were insufficient, especially when considered in combination.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Regarding VA's additional obligation to assist him with this claim, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained and considered.  The RO also arranged for VA compensation examinations in January 2007 and April 2012 and medical opinions were obtained in April 2012, January 2013, August 2014, and March 2015.  The reports of these examinations and consequent opinions, taken together, are adequate to decide this claim, including in terms of discussing the etiology of the claimed cervical spine disorder and in relation to its posited correlation with the Veteran's time in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  He has not identified any pertinent evidence that is outstanding and obtainable.  VA's duty to assist is met.  

As for the Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  To this end, during the June 2013 hearing, the undersigned identified the issue being decided on appeal and focused on the elements necessary to substantiate the claim - specifically, the requirement of a nexus or correlation between this alleged disability and the Veteran's military service (either directly, presumptively, or secondarily by way of a service-connected disability such as his low back disability).  A deficiency in the conducting of the hearing is not alleged, and the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.  Moreover, in the questioning and responses, the Veteran evidenced his actual knowledge of the type of evidence and information needed to support the claim and prevail in this appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

Service Connection - Cervical Spine Disorder

Service connection is granted for disability due to disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence confirming the Veteran currently has the claimed disability (or, at the very least, showing he has at some point since the filing of his claim for the disability); evidence of incurrence or aggravation of a relevant disease or an injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).


Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree, meaning to at least 
10-percent disabling, within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Additionally, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to other ("intercurrent") causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of chronic disease in service will permit service connection of that disease first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).

38 C.F.R. § 3.303(b) also provides another route by which a Veteran can establish service connection for an enumerated chronic disease - by way of continuity of symptomatology.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) and (b).  Establishing entitlement to service connection on this secondary basis requires evidence of (1) the existence of the claimed disability and (2) indication a service-connected disability either (a) caused or (b) is aggravating this disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter circumstance, however, compensation is only payable for the additional disability owing to the aggravation.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether instead a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In deciding this claim, the Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss each and every piece of evidence, certainly not in exhaustive detail.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim. 

The Veteran contends that he has a cervical spine disorder due to his service, including secondarily by way of his service-connected low back disability.


The Veteran's STRs show that, during his February 1993 enlistment examination, it was observed that he had mild scoliosis of his spine.  A February 1997 record notes a neck sprain.  When recounting his relevant medical history in September 1997 during his separation examination, he reported the neck sprain.  But during the objective clinical portion of that examination, his spine was found to have been normal on physical evaluation.  His military service ended that same month.

In January 2007, the Veteran underwent a cervical discectomy and fusion.  Cervical spine imaging completed at that time showed no fractures or dislocations and other than for the surgery and the postoperative soft tissue swelling, no significant interval change.  Additional January 2007 imaging of the cervical spine showed some early degenerative changes of the disc and end plates at C5-C6.  Alignment was straight and it was noted that this type of positioning is frequently associated with muscle spasm but is a nonspecific finding.  On said imaging report, in the clinical history, it was noted that approximately one month prior he had developed right neck pain and was seen in the emergency room.

On January 2007 VA spine examination, it was noted the Veteran had injured his neck in January 2007, which had required the surgery.  The examiner diagnosed "chronic low back condition decrease[d] active range of motion of [sic] due to recent cervical spine fusion."

In a February 2007 statement, a VA physician indicated the Veteran had undergone cervical spine discectomy and fusion in January 2007 and that, given his young age and non-smoker status, "it is conceivable that [his] cervical spine discectomy and fusion are a result of his current low back condition given the history of his low back problems and treatment."

In April 2009, the Veteran was seen for chronic neck pain.


On April 2012 VA neck examination, degenerative cervical disc disease was noted to have been diagnosed since 2007.  The examiner noted the Veteran had developed neck pain in 2006-2007 and was found to have degenerative disc disease for which he underwent a cervical fusion and discectomy in January 2007.  The examiner opined that the Veteran's cervical spine condition was unrelated to his service because there were no symptoms, complaints or neck treatment noted for a decade after his discharge from the military and because his cervical spine condition is separate from his lumbar spine condition.

As pointed out by the Board in its subsequent October 2013 Remand, however, that opinion did not include adequate reasons and bases for the conclusion and did not address whether the Veteran's lumbar spine disability alternatively could have aggravated the cervical spine disorder.  Thus, that opinion was deemed to be of little probative value.

In a supplemental November 2013 VA opinion, the provider determined the Veteran's cervical spine disorder was less likely than not related to his service or service-connected back disability, in part, because there was no evidence of treatment for the neck in service.

But as later pointed out by the Board in its additional July 2014 Remand, that factual basis was incorrect and, thus, that opinion also inadequate and deemed to be of little probative value.

In an even more recent August 2014 VA opinion, the provider opined that the Veteran's cervical spine disorder was unrelated to his service.  The provider pointed out the Veteran's STRs do show he had a neck strain with sports during active duty, but that it (the strain) never required treatment or follow-up.  The provider also pointed out the Veteran's separation examination was unremarkable for neck-related complaints or abnormality, and that, in fact, medical records are unremarkable for neck-related complaints for some 10 years after conclusion of his service (that is, until 2007).  The provider explained that the one instance of a mild neck strain 10 years prior, in service, which did not require any specific treatment in 1997 would not be associated with the disc damage that developed a decade later.  Instead, the provider concluded the Veteran's current neck condition is simply the result of post-service aging.

In an even more recent March 2015 VA opinion, a provider noted that the Veteran was diagnosed with cervical arthritis and residuals of surgical cervical anterior discectomy with C5-6, C6-7 fusion.  The provider indicated the Veteran had a neck sprain in service, but indicated that when he reported that sprain during his separation from service report of medical history, he noted that he "had" a sprain, which would indicate the neck symptoms were resolved at the time of that examination.  The provider further observed there are no other clinical notes or imaging reports in the STRs referencing neck symptoms, conditions, or diagnoses.  Moreover, the provider observed the Veteran had filed an initial VA claim in February 1998 (i.e., during the year after conclusion of his service) and yet did not seek benefits for a disability of his neck.  The provider indicated there are no references to neck conditions until a December 2006 VA record that references onset of neck pain that month.  The provider explained that, if the neck sprain documented in service had any connection with the 2006 neck condition, it would seem that symptoms would have been documented at some time between 1997 and 2006.  Rather, according to this provider, it appears that the neck sprain in service was an acute, self-limited condition that completely resolved by the time of military separation.  The provider also stated that the medical treatment records are unremarkable for a specific trauma or injury to the cervical spine to account for the arthritis and intervertebral disc conditions that resulted in the surgery, and that since the cervical spine condition does not have an apparent traumatic etiology, it is likely related to congenital factors, aging, or a combination of the two.

Regarding the additional question of whether the Veteran's cervical spine disorder may have been caused or aggravated by his service-connected low back disability, this provider goes on to indicate that the cervical spine and thoracolumbar spine represent separate anatomic sites and the functions of the cervical spine are independent of the load-bearing functions of the thoracolumbar spine.  The provider explained that symptoms of pain and radiculopathy due to the thoracolumbar spine condition would be expected to contribute to the development of and/or aggravate conditions of the lower extremities and not the cervical spine.  The provider stated that the symptoms of the thoracolumbar condition would not contribute to cervical spine conditions based on anatomy and function.  The provider again noted that, because the medical treatment records are unremarkable for a specific trauma or injury to the cervical spine to account for the arthritis and intervertebral disc conditions, it is likely the cervical spine condition is related to congenital factors, aging, or a combination of the two.

From this collective body of evidence, it is not in dispute that the Veteran currently has a cervical spine disorder (arthritis, intervertebral disc condition, etc.) and consequently had to undergo surgery involving a cervical discectomy and fusion.  All of this is patently apparent in his post-service treatment records and VA examination reports and advisory opinions.  But there still has to be attribution of this disorder to his military service - either, as mentioned, directly, presumptively or secondarily by way of his service-connected low back disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And it is in this equally critical respect that the evidence is much less favorable to his claim.

As an initial matter, there is no indication he had chronic (meaning permanent) disability referable to this particular segment of his spine at any time during his service or even within the initial year after conclusion of his service, including to the required compensable degree, so during the presumptive period.  Arthritis must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  It therefore is not the type of condition subject, instead, to confirmation by mere lay testimony alone.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although he was noted to have had a neck sprain during his service, on separation from service an examiner found that the Veteran's spine was normal on objective clinical evaluation.  Moreover, the Veteran only reported the prior sprain by history; he did not claim to have any then current symptoms or functional or other impairment as a result or consequence of it.

Thus, even accepting or conceding neck "trauma" in service, in the way of that documented sprain, is not alone tantamount to concluding it resulted in chronic (i.e., permanent) disability.  This is so based on the opinions by the August 2014 and March 2015 VA opinion providers who acknowledged that the Veteran had a neck sprain in service, but also pointed out that his service separation examination was unremarkable for neck complaints or abnormality and that, significantly, he was not again seen for neck complaint until 2006/2007, approximately 10 years after his discharge from service.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

There is a line of precedent cases indicating that the mere absence of evidence, such as in the way of treatment records, cannot be equated with the absence of disability at a particular point in time.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  See also Horn v. Shinseki, 25 Vet. App. 231, 239 (2012) and Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (similarly holding that the mere absence of evidence does not necessarily equate to unfavorable evidence.  Indeed, 38 C.F.R. § 3.303(b) refers to continuity of symptoms, not instead continuity of treatment [for those symptoms].  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

The Federal Circuit Court also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

What is especially significant here is that, when initially seen or treated post service in late 2006 or early 2007, even the Veteran himself related that he only then recently had been experiencing neck-related pain.  So that was confirmation even by him personally that it was of recent origin, rather than longstanding, such as would be required to conclude instead that it dated back to his service (and to the neck strain in service, in particular).  Moreover, statements and acknowledgments like that given in the course of treatment are particularly probative (trustworthy) because they provide the true sense of the disability's history to, in turn, facilitate the best care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).


The March 2015 opinion provider surmised that, if the neck sprain in service had any connection with the neck condition diagnosed many years later, it would seem that symptoms would have been documented at some time between 1997 (service separation) and 2006 (onset of currently diagnosed neck condition).  The provider further surmised that, because there is no evidence of an apparent traumatic etiology for the neck condition, apparently meaning in the true sense of this word, it is likely related to congenital factors, aging, or a combination of the two.  Hence, service connection for a cervical spine disorder on the basis that it first manifested in service (or even in the first post-service year to warrant presuming it was incurred in service) and has persisted ever since is not warranted.  Regarding the latter, the preponderance of the evidence is against finding that service connection for arthritis, as a chronic disability under 38 C.F.R. § 3.309(a), is warranted on a presumptive basis.  The record does not show that arthritis manifested within the first post-service year.  As noted by the August 2014 and March 2015 VA opinion providers, arthritis was not found until 2007, approximately 10 years after the Veteran's discharge from service.  Therefore, presumptive service connection for arthritis as a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The Board additionally has considered whether service connection is warranted based on continuity of symptomatology since service, but finds that it, too, is not.  See 38 C.F.R. § 3.303(b).  Despite the Veteran's contentions, as arthritis was affirmatively not found until 2007, approximately 10 years after his discharge from service, the preponderance of the evidence does not support the existence of the chronic disease while in service or the presumptive period.  And, to reiterate, since the Veteran is a layman, he is unable to say when he first had arthritis since it must be objectively confirmed by X-ray.  38 C.F.R. § 4.71a, DC 5003.  For these reasons and bases, the preponderance of the evidence is against a finding of continuity of symptomatology since service.


What remains for consideration is whether the Veteran's current cervical spine disorder may somehow otherwise be related to his service.  38 C.F.R. § 3.303(d).  In this regard, the most probative or persuasive evidence of record shows that his cervical spine disorder is unrelated to his service.  In the August 2014 VA opinion, the provider noted that medical records are silent for neck complaints or treatment for approximately 10 years following the Veteran's discharge from service.  This provider explained that the one instance of a mild neck strain 10 years prior, in service, which did not require any specific treatment would not be associated with the disc damage that developed a decade later.  Instead, the provider opined that the Veteran's current neck condition was more likely related to post-service aging.  Similarly, in the March 2015 VA opinion, an additional VA opinion provider indicated that, on separation from service, the Veteran reported that he "had" a neck sprain, indicating his neck symptoms were resolved by the time of that examination.  This provider also observed there are no references to a neck condition until a December 2006 treatment record noting onset of neck pain that same month.

Further, this provider indicated that, while the Veteran filed an initial VA claim seeking compensation for several disabilities in February 1998, he did not make any allegation regarding a neck condition or disability.  This opinion provider explained that the neck sprain the Veteran had suffered in service was more likely an acute, self-limited condition that completely resolved by the time of military separation.  The provider continued by explaining that because there is no evidence of an apparent traumatic etiology, that is, other than the sprain in service, the Veteran's current cervical spine disability is more likely related to congenital factors, aging, or a combination of the two.  Because these VA providers expressed familiarity with the record, cited to supporting factual data, and included detailed rationale for their opinions, the opinions are both probative and persuasive evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

There is no medical opinion to the contrary on either the issue of direct or presumptive service connection. 

The Veteran also, however, alleges his neck disability is owing to his service-connected low back disability, so the Board is additionally considering whether service connection is warranted on a secondary basis.  Addressing the threshold requirements that must be met to substantiate a claim of secondary service connection, there is evidence of a cervical spine disorder.  Further, the Veteran has established service connection for a lumbar spine disability.  Therefore, what remains necessary to substantiate this secondary service connection claim is competent and credible evidence that the service-connected lumbar spine disability either caused or is aggravating the cervical spine disorder.

The most probative evidence in the record that directly addresses this matter of a posited nexus between the Veteran's cervical spine disability and his lumbar spine disability consists of the March 2015 opinion by the VA compensation examiner.  This opinion, with citation to the factual record, indicated the Veteran's current cervical arthritis and residuals of surgical cervical anterior discectomy with fusion were not caused OR aggravated by his service-connected low back disability.  The provider explained that the cervical spine and thoracolumbar spine represent separate anatomic sites and that the functions of the cervical spine are independent of the load-bearing functions of the thoracolumbar spine.  The provider further noted that symptoms of pain and radiculopathy due to the thoracolumbar spine condition would be expected to contribute to the development of and/or aggravate conditions of the lower extremities and not the cervical spine.  Significantly, the provider indicated that, due to anatomy and function, the thoracolumbar condition would not contribute to cervical spine conditions.  Again, the provider noted that based on a review of the Veteran's medical records, it is likely that the cervical spine condition is related to congenital factors, aging, or a combination of the two, and is not due to OR aggravated by the low back disability.  Thus, the VA opinion provider offered a negative nexus opinion based on consideration of both secondary causation and aggravation.  The Board finds that this opinion includes adequate explanation of rationale and citation to the factual record, and it is probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

The Board is mindful of the February 2007 statement from a VA physician indicating that "it is conceivable" the Veteran's cervical spine disorder is related to his low back condition.  However, this is an insufficient basis to grant service connection.  Statements like this that are inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service - including, here, by way of a service-connected disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-46 (1993).  Saying something is conceivable is just as well akin to saying it equally is not.  Accordingly, this statement is without adequate rationale or support for the opinion, and thus is not probative evidence in this matter.

The only other evidence in the record concerning the etiology of the Veteran's cervical spine disorder is his own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes, and whether a chronic cervical spine disorder, such as arthritis, may be related to his service, including by way of a service-connected disability, is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  This claimed correlation is not a simple issue, instead, medically complex.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

Conversely, competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, 21 Vet. App. 303 (concerning varicose veins); Jandreau, 492 F. 3d 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

But laypersons equally have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274,1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  As mentioned, the Board did indeed obtain medical opinions in this instance, and all are unfavorable to the claim, not instead supportive of it.

Accordingly, the Board finds that the preponderance of the evidence is against this claim for service connection for a cervical spine disorder on direct, presumptive and secondary bases.  Therefore, the benefit-of-the-doubt rule does not apply and the appeal of this claim must be denied.


ORDER

The claim of entitlement to service connection for a cervical spine disorder is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


